569 So. 2d 532 (1990)
Stacey Bernard GARDNER, Appellant,
v.
STATE of Florida, Appellee.
No. 89-3281.
District Court of Appeal of Florida, First District.
November 15, 1990.
Barbara M. Linthicum, Public Defender, and Nancy L. Showalter, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Edward C. Hill, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
In view of the State's confession of error, with which we agree, we reverse the order finding appellant in violation of the conditions of his probation and remand for entry of an order that conforms to the court's oral pronouncements at the hearing on revocation of probation.
REVERSED AND REMANDED.
SMITH, NIMMONS and ZEHMER, JJ., concur.